MICHAEL D. ROUNDS, ESQ., Nevada Bar No. 4734
mrounds@bhfs.com
MAXIMILIEN D. FETAZ, ESQ., Nevada Bar No. 12737
mfetaz@bhfs.com
BROWNSTEIN HYATT FARBER SCHRECK, LLP
100 North City Parkway, Suite 1600
Las Vegas, NV 89106-4614
Telephone: (702) 382-2101
Facsimile: (702) 382-8135

MEGHAN C. MURPHEY, ESQ. (pro hac vice)
mcmurphey@bwslaw.corn
BURKE, WILLIAMS & SORENSEN, LLP
1851 East First Street, Suite 1550
Santa Ana, CA 92705-4067
Telephone: (949) 863-3363
Facsimile: (949) 863-3350

Attorneys for Plaintiff Cenegenics, LLC
                               UNITED STATES DISTRICT COURT
                                   DISTRICT OF NEVADA

CENEGENICS, LLC,                                   CASE NO.: 2:19-cv-01675-KJD-DJA

                  Plaintiff,
                                                   STIPULATION AND ORDER TO
v.                                                 EXTEND TIME FOR DEFENDANTS
                                                   ETERNITY HEALTH, LLC AND
ETERNITY HEALTH, LLC, a Florida                    ETERNITY HEALTH MD TO
limited liability company; and ETERNITY            RESPOND TO THE COMPLAINT
HEALTH MD, an unknown entity,
                                                   (First Request)
                  Defendants.




       Plaintiff Cenegenics, LLC ("Plaintiff'), and Defendants Eternity Health LLC and Eternity

Health MD ("Defendants"), by and through their representing counsel, hereby stipulate and agree
to extend Defendants' time to answer or otherwise respond to Plaintiffs Complaint by 20

calendar days, from the current response deadline of November 7, 2019 to November 27, 2019.




/1/
       The basis for the extension is to provide the Defendants' counsel, given their recent
retention, with sufficient time to review Plaintiff's allegations and retain local counsel, and to

provide the parties with time to discuss potential resolution of Plaintiff's claims.
       IT IS SO STIPULATED:

DATED: November 7, 2019

BROWNSTEIN HYATT FARBER
SCHRECK, LLP
 /s/ Meghan C. Murphey
MICHAEL D. ROUNDS, ESQ.
Nevada Bar No. 4734
mrounds@bhfs.com                                                    Ave e, Suite 200
MAXIMILIEN D. FETAZ, ESQ.                             Mf F 3132/
Nevada Bar No. 12737                                  Telephon : (30/.5) 767-2001
mfetaz@bhfs.com                                       Facsimile: (855) 926-3370
BROWNSTEIN HYATT
FARBER SCHRECK, LLP                                   Attorneys for Defendants
100 North City Parkway, Suite 1600                    Eternity Health, LLC and
Las Vegas, NV 89106-4614                              Eternity Health MD
Telephone: (702) 382-2101
Facsimile: (702) 382-8135
BURKE, WILLIAMS & SORENSEN, LLP
MEGHAN C. MURPHEY, ESQ.
(pro hac vice)
mcmurphey@bwslaw.com
1851 East First Street, Suite 1550
Santa Ana, CA 92705-4067
Telephone: (949) 863-3363
Facsimile: (949) 863-3350
Attorneys for Plaintiff
Cenegenics, LLC




                                     ORDER

                                     IT IS SO ORDERED:
                                    ____________________________________
                                    DANIEL J. ALBREGTS
                                    UNITED   STATES
                                     U.S. DISTRICT   MAGISTRATE
                                                   COURT JUDGE JUDGE
                                                November 8, 2019
                                     DATED:
